637 S.E.2d 536 (2006)
STATE of North Carolina
v.
William Thomas BAUBERGER.
No. 172A06.
Supreme Court of North Carolina.
December 15, 2006.
Roy Cooper, Attorney General, by Isaac T. Avery, III, Special Counsel, for the State.
Kathryn L. VandenBerg, Hillsborough, for defendant-appellant.
PER CURIAM.
Justice WAINWRIGHT took no part in the consideration or decision of this case. The remaining members of the Court are equally divided, with three members voting to affirm and three members voting to reverse the decision of the Court of Appeals. Accordingly, the decision of the Court of Appeals is left undisturbed and stands without precedential value. See State v. Harrison, 360 N.C. 394, 627 S.E.2d 461 (2006); Crawford v. Commercial Union Midwest Ins. Co., 356 N.C. 609, 572 S.E.2d 781 (2002); Robinson v. Byrd, 356 N.C. 608, 572 S.E.2d 781 (2002).
AFFIRMED.